   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 1 of 6
                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS

                               DIVISION OF ST. CROIX



ROBERT WHITE,

                      PLAINTIFF,
                                           CIV. NO. 1:18-CV-18
        V.
                                           ACTION IN CONTRACT TO ENFORCE
                                           SETTLEMENT AGREEMENT
FRANK B. DAY AND ARTHUR WONG,

                      DEFENDANTS.



                           JOINT DISCOVERY PLAN

      COME NOW the Parties, by and through their respective undersigned

counsel of record and pursuant to the Court’s Order of September 18, 2018, submit

following Proposed Joint Discovery Plan:

      a. PLAINTIFF’S STATEMENT OF FACTS AND LEGAL ISSUES:

      Mr. White asserts that he entered into a settlement agreement (Doc. No. 1-1,

pp. 1-4) that called for him to complete certain repairs to the property (specified in

Doc. No. 1-1, pp. 5-54 ) located at Plot 132, Estate Green Cay, St. Croix, VI. In

exchange for Mr. White completing those repairs, defendants agreed to grant Mr.

White a complete release and satisfaction of the judgment entered in Case No. 1:13-

cv-44 (in which Frank B. Day and Arthur Wong were the plaintiffs and Mr. White

was the defendant).

      The parties agreed that a property inspector, David Schnur, would make

periodic inspections of the work and report to the defendants on the progress and

quality of the work. The defendants had the right to reject any such work that Mr.

Schnur reported was unacceptable and to require Mr. White to correct it.
   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 2 of 6


      Per the settlement agreement, when the work was deemed “substantially

complete” Mr. Schnur was to complete a punch list of items that he felt were

incomplete and set forth a reasonable amount of time for Mr. White to complete the

punch list items.

      Mr. Schnur failed to perform periodic inspections and thus there was never a

complaint made to Mr. White about the quality of his work during the

approximately 9-10 months that he performed the repairs.

      On July 29, 2017, Mr. Schnur performed an inspection and issued a report

(Doc. 1-2) in which he noted minor deficiencies. He did not establish a timetable for

completion of the work. Some of the deficiencies were for work that was not the

subject of the settlement agreement and thus Mr. White had no responsibility for

such work.

      Mr. White was faithfully completing the deficient work for which he was

responsible per the July 29, 2017 inspection report when the approach of Hurricane

Irma shut down the work. Hurricane Maria then struck St. Croix and caused

significant damage to the property. The nature and extent of the damage was such

that it made it impossible for Mr. White to complete the minor repairs that were

outstanding.

      Under the terms of the settlement agreement, defendants were required to

carry property insurance covering the value of the property and “including any

Work provided under this Agreement.”          Thus, the defendants’ should have

responded to the damage caused by Hurricane Maria through their property

insurer.

                                         2
   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 3 of 6


      On December 6, 2017, Mr. Schnur did another inspection and documented

the extensive damage from Hurricane Maria. Defendants refused to repair this

damage and insisted that Mr. White was responsible for it. In doing so, defendants

breached the settlement agreement.

      b. DEFENDANTS’ STATEMENT OF FACTS AND LEGAL ISSUES:

      Mr. White, Mr. Day and Mr. Wong entered into a Settlement Agreement that

required Mr. White to complete all of the work that was deemed deficient in an

Inspection Report developed by the Home Inspector David Schnur, further to an

inspection that took place on February 28, 2016.

      Mr. White never completed the work provided for in the Inspection Report

and the Settlement Agreement was terminated as to its terms, with Mr. White

receiving the appropriate credit for the work that had been done.

      Mr. White has taken the position that he was authorized to self-designate

those items in the Inspection Report that he wanted to repair, leaving the

remainder unrepaired. Mr. White did very little to no work under the Settlement

Agreement, other than the replacement of certain windows and frames, which were

done in manner that did not meet basic professional standards.

      If the Settlement Agreement is interpreted as allowing Mr. White to do as

much or as little as he wanted to in order to relieve himself of a multi-million dollar

verdict against him, then the contract is the result of fraud or mistake and must be

reformed to reflect the intent of the parties.




                                           3
   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 4 of 6


DISCOVERY PLAN:

        This is not a complicated case. Depositions to be taken include the plaintiff

and defendants, along with the deposition of a daughter of Mr. Wong’s who has

taken over some management responsibility for the property; Mr. Schnur; and 2-3

other witnesses to the condition of the property prior to Hurricane Maria. Off-island

travel to Chicago and Colorado will be necessary for the depositions of the

defendants. One witness to the condition of the property is located in New York.

The parties agree to reserve the right to take depositions of persons not referenced

here.

        The parties agree that the presumptive limits of ten (10) depositions per side

as set forth in Fed. R. Civ. P 30(a)(2)(A), FRCP and 25 interrogatories per party as

set forth in FRCP 33(a) shall apply.

        Given the past history of the relationship between the parties, which includes

two unsuccessful mediations, the parties do not believe that the case is likely to

settle in mediation. A judge-directed settlement conference with a judge or

magistrate may help resolve the case.

        Each party is likely to require a construction expert.

        Pursuant to the amendments to the Federal Rules of Civil Procedure, the

Parties have agreed to a protocol for the informal resolution of discovery disputes by

first meeting and conferring in an attempt to resolve any discovery disputes. In the

event that the Parties are unable to resolve their discovery disputes, the Parties

agree to contact the Magistrate Judge’s office to schedule a telephonic discovery

conference prior to filing any Motions to Compel.

                                            4
   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 5 of 6


      The Parties do not anticipate the need for Electronically Stored Information

(ESI) in this case.

      The Parties agree that the procedure set forth in Fed. R. Civ. P. 26(b)(5)(B) is

adequate to deal with the inadvertent disclosure of privileged or work product

protected documents, and will follow the procedure set forth therein for the

returning/sequestering/destroying such documents and for challenging a claim of

inadvertent disclosure.

      The parties propose the following discovery deadlines:

      1.     Initial Disclosures pursuant to Fed.R.Civ.P. 26(a)(1) have already been
             exchanged by the Parties.

      2.     Any motions to add new parties shall be filed by January 15, 2019.

      3.     Motions to amend the pleadings shall be filed by January 15, 2019.

      4.     Fact discovery shall be completed by March 30, 2019.

      5.     The party with the burden of proof on an issue (including affirmative
             defenses) shall produce its expert disclosures in compliance with
             Fed.R.Civ.P.26(a)(2 by April 30, 2019.

      6.     Expert disclosures that are responsive to an expert identified in
             accordance with No. 5, above, as well as expert disclosures of experts
             presented in rebuttal to an issue in the case, in compliance with
             Fed.R.Civ.P.26(a)(2), shall be produced by May 31, 2019.

      7.     Depositions of experts shall be completed by July 31, 2019.

      8.     The Parties shall file any dispositive and Daubert motions no later
             than August 31, 2019.

      9.     This matter can be ready for trial by September 15, 2019; provided no
             dispositive motions are pending.

      10.    This is a non-jury case. It is estimated that the case can be tried in
             three days.


                                           5
   Case: 1:18-cv-00018-WAL-GWC Document #: 12 Filed: 11/02/18 Page 6 of 6




Dated: November 2, 2018


                                             Andrew C. Simpson, P.C.

                                       By:    /s/ Andrew C. Simpson
                                             ANDREW C. SIMPSON, ESQ. (#451)
                                             2191 Church Street, Suite 5
                                             St. Croix, USVI 00820
                                             Phone: (340) 719-3900
                                             asimpson@coralbrief.com
                                             Attorney for Plaintiff


                                             Law Office of K.A. Rames, P.C.

                                       By:    /s/ Kevin A. Rames
                                             Kevin A. Rames (VI Bar 193)
                                             Semaj I. Johnson (VI Bar 1151)
                                             2111 Company Street, Suite 3
                                             Christiansted, VI 00820
                                             (T) 340-773-7284
                                             (F) 340-773-7282
                                             Attorneys for Defendants


                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing
JOINT DISCOVERY PLAN was served on November 2, 2018, by causing this
document to be filed with the CM/ECF system which will provide service on the
following counsel of record:

Andrew C. Simpson, Esq. (VI Bar 451)         Kevin A. Rames (VI Bar 193)
2191 Church Street, Suite 5                  Semaj I. Johnson (VI Bar 1151)
St. Croix, USVI 00820                        22111 Company Street, Suite 3
Phone: (340) 719-3900                        Christiansted, VI 00820
asimpson@coralbrief.com                      (T) 340-773-7284
                                             (F) 340-773-7282
                                             kevin.rames@rameslaw.com
                                             semaj.johnson@rameslaw.com


                                                   s/ Andrew C. Simpson

                                         6
